Title: From James Madison to Carlos Martínez de Yrujo, 1 June 1803
From: Madison, James
To: Yrujo, Carlos Martínez de


Sir
Department of State June 1st. 1803.
I have had the honor to receive your letter of the 18th. ult. in which you represent, that American vessels have interfered in the fishery of seadogs and other amphibious animals, upon points occupied by Spanish subjects on the coast of South America; such interference having in many instances been supported by force: and you therefore signify by order of His Catholic Majesty, that he has determined to prevent for the future a repetition of the infractions in question.
The President of the United States, having been made acquainted with this representation, directs me to assure you, that the United States are not inclined to countenance in any manner acts of their citizens in contravention of the rights of His Catholic Majesty nor to screen them from the lawful consequences resulting from such conduct: but, at the same time that he manifests this respect to the territorial sovereignty of spain, he expects from the friendly relations of the two countries, that the rights of our citizens to navigate and use the seas, and to avail themselves of all the natural and common advantages incident to them, will be neither controverted nor interrupted.
I have also the honor to acknowledge the receipt of your letter of the 20th. Ult. respecting the return of Adventurer Bowles within the limits of the United States. Having communicated it to the Secretary of War, he informs me, that in consequence of previous advice of that occurrence from Colonel Hawkins he has urged upon him the necessity of having Bowles secured without delay and suggested the propriety of having him taken up by some of the creeks and delivered over to the Governor of Florida. With great respect &ca.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).



   
   Dearborn to JM, 30 May 1803.


